DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed 1/15/2018 are accepted.
Specification
The amendment filed 6/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the measurement of melt flow index according to ASTM D 1238 which has been added to paragraph 0017 and 0027.  Additionally, the amendment regarding expandable polystyrene added to paragraph 0027 is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one skilled
in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C.
112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the original disclosure for a composition wherein the melt flow index is
“determined by ASTM D 1238.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riise et al (US 2011/0224322) in view of Suh et al. (US 5,830,924) and Smith (US 4,032,609).
Riise teaches a resin composition blend comprising1-99wt% recycled HIPS (herein understood to read on the “recyclable polystyrene” of claims 9 and 10) and 99-1wt% general purpose polystyrene (herein understood to read on both the “general purpose polymer” and “expandable polystyrene” of claims 9 and 10) (0046).
Riise does not teach the claimed method of preparing the mixture.  However, Smith teaches a method of preparing expandable polystyrene beads (col  4, lines 15+)  comprising the steps of extruding the said mixture to yield green form compounded polystyrene with high melt flow index(col 4, lines 1+), injecting gas into the polystyrene resin mixture wherein the gas and polystyrene resin mixture combine to form expandable beads (col 3, lines 25+); applying steam to the expandable beads to form the polystyrene resin mixture (col 2, lines 1+) and puffing expandable green form beads with pre-expander to synthesize polystyrene molded foam (col 1, lines 34+).  Thus, it would have been obvious to the skilled artisan to subject the polystyrene mixture of Riise to the process disclosed in Smith because Smith teaches such expanded polystyrene beads have utility for molding foamed materials.
	With regards to claim 13, Riise teaches the recyclable polystyrene is non-virgin (i.e. used) HIPS polystyrene. 
	With regards to the claimed melt flow index, Riise and Smith do not teach the claimed MFI.  However, Suh teaches the melt flow index of a styrene composition is a result effective variable that is chosen to optimize the physical properties of the resulting product as well as the processability of the composition column 1, lines 7+).  Thus, it would have been obvious to one of ordinary skill in the art to optimize the melt flow index of the composition in order to optimize the physical properties and processability of the product.

Response to Arguments
Applicant’s arguments filed 6/30/2022 have been fully considered but are not persuasive.
Rejections under 35 U.S.C. § 103
With regards to the rejection of  claims 9-10, 13 and 15 under 35 U.S.C. §103(a) as being unpatentable over Riise et al (US 2011/0224322) in view of Smith (US 4,032,609), Applicant respectfully traverses this rejection and asserts that the combination of Riise in view of Smith does not teach or suggest the features of the claimed invention. Specifically, applicant notes that the Office Action acknowledges that the cited references fail to disclose “melt flow index” and has not established that melt flow index was recognized to be a result effective variable used in order to optimize properties and processability of the product. Applicant’s arguments are considered but are not persuasive in view of the newly applied teachings of Suh.
Additionally, Applicant disagrees with the examiner’s conclusion that Riise teaches the GPPS may contain a blowing agent.  Rather, applicant contends the underlying and clearly intended passivity taught by Riise is evidenced by the language, “GPPS may contain a blowing agent” and cannot serve to create a prima facie case of obviousness to teach virgin expandable polystyrene beads made from suspension polymerization which contain internal chemicals. Said argument is noted but is not persuasive as said argument is not commensurate in scope with the pending claims; the claims do not require the suspension polymerized polymer containing internal chemical argued by applicant. As drafted, the claim reads on the General purpose polystyrene with blowing agent made in extruder as taught in the cited art. The claimed invention also is not limited to compositions exhibiting “multiple expansion while in the melt in the barrel of the screw so this favors all the internal expansion of the material in the melt” or a process which results in “increasing yield and strength of the product obtained.” While applicant argues such benefits are disclosed in the specification, limitations cannot be read into the claims from the specification.  Said limitations are also not implicit/inherent to the invention as claimed.  If applicant wishes for the claim to be limited to suspension polymerized polymer containing internal chemical (and applicant can demonstrate such a limitation is supported by the original disclosure), then the claim could be amended to explicitly state said limitation.
With regards to Smith, applicant argues the reference teaches a conserving method and apparatus for expanding and thermoplastic polymer particles and fails to motivate, teach or hint at the judicious selection of material in correct quantities as disclosed in the current pending application. Said argument is noted but is not persuasive as Smith was never relied upon for such a teaching;  rather, Riise was relied upon to teach a resin composition comprising a blend of polystyrene materials as claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The examiner acknowledges applicant requests and interview and has made several attempts to contact the examiner from an overseas phone number.  In order to expedite prosecution and ease communication, applicant may request an interview using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Said form may be used to confirm dates and times for an interview in order to ensure the availability of all parties and may be used to request a Video Conferences to remove international calling restrictions.  Applicant may also use the AIR form to authorize internet communication.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/               Primary Examiner, Art Unit 3649